Citation Nr: 0313309	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to service connection for fungus of the feet.

2.  Entitlement to service connection for varicose veins. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





REMAND

The veteran had active service from September 1950 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas, that denied the above claims.

This matter was previously before the Board in April 1997, 
when it was remanded for additional development.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him and his representative, directly by the Board, in 
December 2002.  Pursuant to 38 C.F.R. § 19(a)(2)(ii), this 
letter informed the appellant:

You have 30 day from the date of this 
letter to respond.  If we don't hear from 
you by the end of the 30-day period, the 
Board will decide your appeal based on 
the information and evidence currently of 
record.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for in order to provide him appropriate notice 
under 38 U.S.C.A. § 5103(a) and (b).

Additionally, the record shows that the veteran's spouse has 
signed various communications to the RO indicating that she 
is a "Dr."  There is currently nothing in the record to 
indicate whether or not she holds any medical credentials.  
If the appellant's spouse possesses medical expertise, she 
should provide evidence to VA to establish this fact.  

Also, in a Report of Contact dated in November 2000, it was 
indicated that medical records of the veteran, made up of 
four volumes, were apparently transferred from the Dallas, 
Texas, VA Medical Center to the RO.  Those records have not 
been associated with the veteran's claims folder.




The veteran should also be afforded appropriate VA 
examinations on remand, as set forth below.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Request that the veteran submit a 
statement identifying the medical 
providers (VA and non-VA) that treated 
him for varicose veins and fungus of the 
feet since his separation from service.  
The veteran should be requested to 
provide as much detail as possible, as 
without such detail, it may not be 
feasible to secure such records which may 
prove to be vital in this case. The RO 
should review the statement and take 
appropriate action to secure copies of 
any such records identified, that have 
not already been associated with the 
claims folder.

3.  Request that the veteran indicate 
whether his spouse is a medical doctor, 
or whether her title of "Dr." is from 
some other discipline, and to demonstrate 
whether she has medical credentials 
acquired from training, 



knowledge or experience.  He is asked to 
provide evidence to support any claim of 
medical expertise.

4.  Attempt to locate the veteran's VA 
medical records consisting of four 
volumes which were apparently transferred 
there from the Dallas, Texas, VA Medical 
Center in June 1997.  See Report of 
Contact, dated November 13, 2000.

5.   Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
6.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
schedule the veteran for appropriate VA 
examinations of his legs and feet in so 
as to determine the date on onset and 
etiology of his claimed fungus of the 
feet and varicose veins.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner(s) prior to the requested 
examination(s).  The examiner(s) should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the report(s).  

The examiner(s) should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any fungus of 
the feet or varicose veins had its onset 



during active service or is related to 
any in-service disease or injury.  The 
examiner(s) should review and discuss the 
evidence of record in detail prior to 
rendering this opinion(s).  A complete 
rationale for any opinion expressed must 
be provided.  

7.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




